Citation Nr: 0940232	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
prior to March 31, 2009, and in excess 50 percent from March 
31, 2009, for adjustment disorder with mixed anxiety and 
depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO), located in 
Augusta, Maine.  This case has since been transferred to the 
Providence, Rhode Island VARO.  By a June 2009 rating 
decision, the disability rating for the Veteran's adjustment 
disorder with mixed anxiety and depressed mood was increased 
from 30 percent to 50 percent disabling, effective March 31, 
2009.  The Veteran continues to appeal to the Board for the 
assignment of an increased rating each of the staged periods.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that entitlement to a total rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities was granted during the pendency of this appeal 
by a June 2009 rating decision.  Therefore, the Board finds 
that as this issue was granted in full, it is not in 
appellate status before the Board and need not be addressed 
further.


FINDINGS OF FACT

1.  For the period prior to March 31, 2009, the Veteran's 
service-connected adjustment disorder with mixed anxiety and 
depressed mood was productive of:  a dysphoric, mildly 
depressed, depressed, okay and congruent mood; mild to 
moderate anxiety; sleep disturbance; an irritable, annoyed 
and edgy to appropriate affect; intact memory; fair, intact 
and adequate insight and judgment; stable mood and behavior; 
an obsessive-compulsive personality style; lack of motivation 
and interest in life activities; social withdrawal; apathetic 
and cynical attitude; fluent and goal directed speech with a 
normal rate, loudness and structure; grossly intact cognitive 
function; coherent and goal oriented thought processes; full 
orientation to person, place and time; a reasonable 
relationship with wife; okay family life; no suicidal or 
homicidal ideation; no assaultive ideation; no panic attacks; 
no psychosis or psychotic symptoms; no hallucinations; no 
delusions; and no symptoms suggestive of mania; Global 
Assessment of Functioning (GAF) scores ranged from 49 to 68.

2.  For the period from March 31, 2009, the Veteran's 
service-connected adjustment disorder with mixed anxiety and 
depressed mood was productive of:  anxiety; irritability; 
depression; inner psychic agitation and rage; concentration 
problems; appearance older than his stated age; oriented to 
person, place and time; a pressured rate and flow of speech; 
racing thoughts of anger for the past 10 years; reported 
multiple mood states; nightmares; memory function within 
normal limits; affect of an individual who uses multiple 
coping mechanisms to deal with the intense anxiety; emotional 
flooding; tense and restless motor activity; fair judgment; 
no thought disorders; no delusions; no disorganized thinking; 
no hallucinations; and no suicidal ideation or homicidal 
ideation; Global Assessment of Functioning (GAF) score 
assigned was 50.


CONCLUSIONS OF LAW

1.  For the period prior to March 31, 2009, the criteria for 
the assignment of a disability rating of 30 percent for 
adjustment disorder with mixed anxiety and depressed mood 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9440 (2009). 

2.  For the period from March 31, 2009, the criteria for the 
assignment of a disability rating in excess of 50 percent for 
adjustment disorder with mixed anxiety and depressed mood 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9440 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

In the present appeal, the Veteran was provided notice of the 
VCAA in December 2004, after the adjudication of his claim in 
the May 2004 rating decision at issue.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice letter constituted harmless error in this case.  The 
December 2004 VCAA letter summarized the evidence needed to 
substantiate the Veteran's claim and VA's duty to assist.  It 
also specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.  The Veteran was given every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to the VCAA notice.  In August 2005, March 2006 
and May 2009, Supplemental Statements of the Case 
subsequently readjudicated the appeal, thereby rendering any 
pre-adjudicatory notice errors to be non-prejudicial.  All of 
these factors combine to demonstrate that a reasonable person 
could have been expected to understand what was needed to 
substantiate the claim.  Therefore, the Board has determined 
that there is no prejudice to the Veteran in proceeding to 
consider his claim on the merits at this time.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Thereafter, the Veteran received additional notice in May 
2006, August 2007, May 2009 and August 2009 pertaining to the 
downstream disability rating and effective date elements of 
his claim, with subsequent re-adjudication in a May 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim.  In several statements throughout the 
duration of the appeal, the Veteran, through his 
representative, argued his current symptomatology warrants a 
higher rating and reported his current psychiatric 
symptomatology and the effect on his daily life to four VA 
examiners throughout the duration of this appeal.  Based on 
this evidence, the Board is satisfied that the Veteran had 
actual knowledge of what was necessary to substantiate his 
increased rating claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's current adjustment disorder with mixed anxiety 
and depressed mood is rated under Diagnostic Code 9440 and is 
evaluated pursuant to the General Rating Formula for 
Psychoneurotic Disorders which provides for the following 
ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Analysis

The Veteran contends that his current adjustment disorder 
with mixed anxiety and depressed mood warrants a disability 
rating in excess of 30 percent prior to March 31, 2009, and 
in excess 50 percent from March 31, 2009.  

VA outpatient treatment reports from September 2002, within a 
year of the date of the Veteran's claim, to December 2007 
reflect that the Veteran was treated for and diagnosed with 
anxiety disorder not otherwise specified, obsessive-
compulsive personality disorder, generalized anxiety 
disorder, stress and anxiety related to back pain, 
depression, depressive disorder, major depressive disorder, 
adjustment disorder with depressed mood, rule out dysthymic 
disorder and rule out alcohol abuse.  During this period the 
Veteran was treated with medication for his symptoms and 
sought individual therapy monthly to every two months.  

VA medical records from September 2002 to December 2007 also 
reveal that the Veteran's psychiatric symptoms included:  a 
dysphoric, mildly depressed, depressed, okay and congruent 
mood; appropriate affect; mild to moderately anxious; stable 
mood and behavior; mildly restless and irritable; mildly 
agitated and accelerated in behavior; obsessive-compulsive 
personality style; sleep disturbance; forgetful; markedly 
stressed on the job; uncertain about life direction and 
goals; moderately worried about life situation, future 
treatment and disposition; organized thinking; experiencing 
persistent difficulty and frustration with adjusting in life 
to chronic back pain problem; lack of motivation and interest 
in life activities; apathetic and cynical in attitude; fluent 
and goal directed speech with a normal rate, loudness and 
structure; grossly intact cognitive function; reasonable 
relationship with wife; family life was okay; linear and 
logical thought processes; alert and oriented times three; 
intact memory; good attention; fair insight; no risk of harm 
to himself or others; no suicidal or homicidal ideation; no 
psychosis or psychotic symptoms; no delusions; and no 
symptoms suggestive of mania.  During this period it was 
noted that he was appropriately dressed and well groomed, did 
not appear in acute distress, had a good rapport and good eye 
contact and, due to emotional stress and chronic pain, he was 
not capable of engaging in or maintaining gainful employment.  
GAF scores ranged from 49 to 55.  

In a September 2002 VA examination, the Veteran reported 
being employed full time at the U.S. Postal Service as a mail 
clerk and had been employed for the past 27 years without 
interruption.  He reported that he owned his own home and 
lived with his wife of 29 years, who was his primary social 
support.  The Veteran and his spouse did not have any 
children, though he had a fine and normal relationship with 
his wife.  He reported that he did not belong to any clubs 
but did have some friends, although not many of them were 
outside of his family.  Most social activities occurred 
within his extended family.  His leisure activities included 
working on his computer until it was interrupted by back 
pain.  He avoided going out unless he knew he would be 
physically comfortable and he often had to leave from places 
early because of physical discomfort.  The Veteran denied any 
history of assaultive behavior or suicide attempts.  In the 
course of his employment, the Veteran reported that he tended 
to withdraw from others and became curt, abrupt and irritable 
with coworkers and clients when he was in physical pain.  The 
examiner noted the Veteran had an excellent work attendance 
record with no signs of difficulty except those described 
when he was in physical pain.  The Veteran's subjective 
symptoms of his psychiatric disorder included irritability, 
social withdrawal with pain, depression and poor 
concentration. 

A September 2002 mental status evaluation revealed the 
Veteran was pleasant, well groomed, neatly and casually 
attired, appeared his stated age and exhibited good eye 
contact.  He was polite and appropriate in manner, 
cooperative and fully alert with no apparent motor 
abnormalities aside from walking slowly.  No psychomotor 
agitation, retardation, ticks or tremors were observed.  The 
Veteran spoke in a normal voice with a normal rate, volume 
and tone of speech.  He was fully oriented to time, person, 
place and situation.  Intelligence was noted as average to 
above average.  Memory was grossly intact and cognitive 
functioning tested normal.  He described his mood as okay and 
the examiner noted it to be euthymic and appropriate.  The 
Veteran's affect appeared to be in a wide range, 
situationally appropriate and congruent with the stated mood.  
No abnormalities of thought content, suicidal ideation, 
homicidal ideation, assaultive ideation, delusions or 
feelings of worthlessness were noted.  No abnormalities of 
thought process or perception, including hallucinations or 
dissociative phenomena, were noted.  Insight and judgment 
were intact and adequate.  The Veteran reported low energy 
due to pain and was able to maintain his personal hygiene and 
basic activities of daily living within normal limits.  The 
examiner noted that the Veteran endorsed items consistent 
with an extremely severe depressed mood and noted significant 
symptoms of major depressive disorder.  The Veteran also 
reported symptoms of disturbed sleep due to physical 
discomfort and anxiety.  The examiner found the Veteran was 
competent to manage benefit payments in his own best interest 
and diagnosed him with adjustment disorder with mixed anxiety 
and depressed mood and anxiety and depression by a previous 
diagnosis.  A GAF score of 68 was assigned.

In a February 2004 VA examination, the Veteran reported that 
he had worked for 33 years at the U.S. Postal Service until 
his physician recommended that he retire due to chronic pain 
from his non-psychiatric disabilities.  He stated that while 
he worked, he had small verbal confrontations and his work 
performance only diminished with his back pain problem.  The 
Veteran reported that since leaving the military his social 
adjustment was positive until five years ago, at which time 
his back pain worsened and limited him from participating in 
bowling and golf.  He also reported a sense of tension, 
frustration and irritability accompanying his physical 
limitations and causing a strain in his marital relationship.  
He had sleep disturbance caused by back pain.  He was able to 
drive, cook, perform household projects that did not 
aggravate back pain, pay bills, shop and take classes, such 
as cooking classes and stress management classes.  The 
Veteran reported that he had been followed by a VA therapist 
for close to one year, due to his depression and anxiety 
related to his limitation of functioning.  The Veteran 
reported his mood was predominantly sad and occasionally 
tearful.  He also reported sleep disturbance due to pain, 
mediocre energy, diminished concentration with pain and 
ruminative thoughts of feeling worthless and useless due to 
decline in functioning over the past several years.  He was 
not adhedonic but could not participate in activities he used 
to enjoy.  The Veteran denied having any panic attacks, 
suicidal ideation or homicidal ideation.  Finally, he 
reported having anxiety and a sense that his mind was racing 
with worries about his medical condition.  

A February 2004 mental status examination revealed the 
Veteran was well groomed, appeared his own age, made good eye 
contact and was cooperative.  No psychomotor abnormalities 
were found.  The Veteran sat with a somewhat defensive 
posture, his speech was of normal rate and volume and 
succinct precise answers were given.  His mood was described 
as depressed and anxious and his affect was irritable, 
annoyed and edgy.  Thought processes were coherent and goal 
oriented.  Thought content was negative for suicidal or 
homicidal thought, delusions or hallucinations, although 
ruminative worries about functional impairment and feeling 
worthless were present.  The Veteran was fully oriented and 
memory was intact with estimated intelligence in the above-
average range.  Insight and social judgment were adequate.  
The Veteran was found to be capable to manage his benefit 
payments in his best interest.  The examiner concluded that 
over the past five years the Veteran's back pain progressed 
to the point where he was not longer able to sustain his job, 
no longer able to pursue his usual interests and found 
himself irritable and intense in interpersonal situations.  
The Veteran was diagnosed with depression, secondary to 
general medical condition and a GAF score of 55 was assigned.  

In a November 2005 VA examination, the Veteran reported 
seeking counseling every two months with a VA therapist and 
was on medication, Zolpidem and Celexa, for his psychiatric 
condition.  The Veteran's subjective complaints included 
frustration about not being able to go back to work, 
frustration with his back condition, depression about not 
being able to do what he used to and trouble sleeping at 
nights.  

A November 2005 mental status examination revealed the 
Veteran was pleasant, cooperative, neatly dressed and 
groomed, not withdrawn or agitated and appeared reliable.  No 
evidence of motor retardation or motor abnormalities was 
found.  He denied any visual, auditory or tactile 
hallucinations and was oriented times four.  No evidence of 
an altered level of consciousness was noted.  Concentration 
was unimpaired and abstract thinking was intact.  The Veteran 
denied any obsessive thinking or compulsive behaviors.  He 
described his mood with the word "blas_."  His affect was 
euthymic.  The Veteran denied any suicidal or homicidal 
ideation or any history of suicidal or assaultive behaviors.  
He reported feelings of inadequacy and worthlessness "part 
of the time" and occasional hopelessness.  With medication, 
he slept eight to nine hours a night with difficulty waking 
up in the morning, however, without medication he slept only 
five to six hours a night.  The Veteran described his energy 
level and libido as moderate.  He reported enjoying fly 
fishing, housework and cooking and denied any irritability or 
tearfulness.  He also denied symptoms of mania or panic 
attacks.  The Veteran reported he had approximately close 
relationships with all 12 family members, he had eight to ten 
friends and he got along with his neighbors.  He did not 
belong to any clubs or groups.  The Veteran had no problems 
with authority figures.  He was able to complete everyday 
household tasks.  The Veteran was diagnosed with adjustment 
disorder with mixed anxiety and depressed mood, chronic.  A 
GAF score of 60 was assigned.  He was found capable of 
managing his own funds.  The examiner also concluded that the 
Veteran's symptoms had not increased since he was last 
evaluated and had none or minimal negative impact on his 
ability to obtain and maintain physical and sedentary 
employment and cause minimal interference with his social 
functioning.  

In a March 2009 VA examination, the Veteran reported that he 
continued to see a counselor at the VA on a monthly basis as 
well as a psychiatrist at the VA every six to eight weeks.  
He was also on several medications including Duloxetine, 
Amitriptyline and Topiramate, to deal with his anger and mood 
states.  The Veteran reported being married for well over 30 
years with no children.  He did not belong to any clubs, had 
a few friends and mostly socialized with his wife's side of 
the family.  He reported he would like to go fishing but was 
limited due to his limitation of motion, pain and fatigue, 
which also affected him such that he did not get out of the 
house.  The Veteran continued to worry about finances and 
making ends meet.  He denied any history of suicidal 
attempts.  The Veteran retired from the U.S. Postal Service 
in 2004, after working there since 1975, because he could no 
longer do the job due to intense pain, irritability and 
difficulty concentrating due to poor sleep.  During his time 
at work he reported some social isolation and difficulty 
working with coworkers and clients due to pain and residuals 
moods from pain.  The Veteran reported subjective symptoms of 
irritability, social withdrawal due to pain, depression, the 
inability to do things he would like to do, difficulty with 
going outside the house due to intense pain, concentration 
problems and he was becoming more recluse due to extensive 
pain.  

The March 2009 VA examiner found that the Veteran's symptoms 
of anxiety, irritability, depression, inner psychic agitation 
and rage, concentration problems and other physical 
impairments deemed him unemployable at this particular time.  
His social functioning was also found to be impaired.  The 
Veteran was described as morose, had a poor self image, did 
not like to articulate, had few friends and got support from 
using the computer and dealing with his symptoms and how 
other people were dealing with their symptoms.  His 
psychotherapist was also reportedly supportive.  The Veteran 
reported difficulty with tasks of daily living including 
doing chores, getting into and out of the house and the 
ability to get out of bed.  His wife helped him with 
dressing, bathing and clothing as well as did the grocery 
shopping.  He reportedly had no real friends.  

A March 2009 mental status examination revealed that the 
Veteran reported on time, was casually dressed and looked 
older than his stated age.  He was oriented to person, place 
and time and appeared to be of average intelligence.  His 
rate and flow of speech was somewhat pressured and he 
admitted to racing thoughts of anger for the past 10 years, 
irritability and multiple mood states.  He reportedly had 
nightmares.  The Veteran's memory function was within normal 
limits and his affect was that of an individual who uses 
multiple coping mechanisms to deal with the intense anxiety, 
inner psychic agitation and rage he experienced.  He admitted 
to emotional flooding.  His motor activity was tense and 
restless.  Judgment was fair.  No evidence of thought 
disorders, delusions, disorganized thinking, hallucinations, 
suicidal ideation or homicidal ideation was noted.  The 
Veteran reported using eating as a coping mechanism.  Sleep 
disturbance was a major component of his symptoms.  The 
examiner summarized that the Veteran had a long history of 
severely depressed mood, viewed his future as hopeless, felt 
dissatisfied and bored with everything, was irritable all the 
time, lost interest in people, had major sleep disturbance, 
worried about multiple physical problems, was constantly 
fatigued and experienced intense physical pain.  The Veteran 
was diagnosed with mixed anxiety and depression, recurrent, 
secondary to his degenerative back and disc problems.  A GAF 
score of 50 was assigned, which the examiner found had 
indicated that the Veteran had not made a satisfactory 
adjustment to his physical illness and he did not receive a 
lower GAF score because he was not experiencing intense 
suicidal or homicidal ideation or attempts.  The examiner 
also found that the symptoms were in the moderate to severe 
range but not in the severe range.  Finally, the examiner 
concluded that the Veteran was unemployable because of his 
inability to function due to his physical pain.




A disability rating in excess of 30 percent prior to March 
31, 2009

After a careful review of the record, the Board finds that 
the Veteran's adjustment disorder with mixed anxiety and 
depressed mood does not warrant a disability rating in excess 
of 30 percent at any time during the period prior to March 
31, 2009, beginning from the date of his claim for an 
increased rating on September 30, 2003.  The record is absent 
of symptoms consisting of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood and difficulty 
in establishing effective work and social relationships, so 
as to warrant a 50 percent disability rating.  

In this regard, the Board acknowledges that the objective 
evidence of record demonstrates that prior to March 31, 2009, 
the Veteran's adjustment disorder with mixed anxiety and 
depressed mood was productive of:  a dysphoric, mildly 
depressed, depressed, okay and congruent mood; mild to 
moderate anxiety; sleep disturbance; an irritable, annoyed 
and edgy to appropriate affect; intact memory; fair, intact 
and adequate insight and judgment; stable mood and behavior; 
an obsessive-compulsive personality style; lack of motivation 
and interest in life activities; social withdrawal; apathetic 
and cynical in attitude; fluent and goal directed speech with 
a normal rate, loudness and structure; grossly intact 
cognitive function; coherent and goal oriented thought 
processes; full orientation to person, place and time; a 
reasonable relationship with wife; okay family life; no 
suicidal or homicidal ideation; no assaultive ideation; no 
panic attacks; no psychosis or psychotic symptoms; no 
hallucinations; no delusions; and no symptoms suggestive of 
mania.  As such, the Board finds that the criteria considered 
under the 30 percent disability rating is demonstrated by the 
objective evidence of record for the period prior to March 
31, 2009 and the Veteran's symptoms during that period are 
more appropriately considered and provided for in the 
criteria for a 30 percent disability rating.  Thus, with 
resolution of all reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran's adjustment disorder with 
mixed anxiety and depressed mood more nearly approximates the 
30 percent disability rating assigned for the period prior to 
March 31, 2009.

In addition, the Veteran's GAF scores ranged from 49 to 68 
for the period prior to March 31, 2009, thereby indicating 
moderate to serious symptoms.  As noted above, evaluations 
are not assigned based solely upon GAF scores, and the 
symptomatology described in the record fails to more nearly 
approximate the criteria for a 50 percent rating at any point 
during the course of the appeal.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 30 percent at any 
time for the period prior to March 31, 2009, beginning on the 
date of claim on September 30, 2003.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is to say, the Veteran's 
disability has been no more than 30 percent disabling during 
this period, so his rating cannot be "staged" because the 30 
percent rating represent his greatest level of functional 
impairment attributable to this condition during this time.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 30 
percent for adjustment disorder with mixed anxiety and 
depressed mood is not warranted at any time for the period 
prior to March 31, 2009, beginning on the date of claim on 
September 30, 2003.  

A disability rating in excess of 50 percent from March 31, 
2009

After a careful review of the record, the Board finds that 
the Veteran's adjustment disorder with mixed anxiety and 
depressed mood does not warrant a disability rating in excess 
of 50 percent at any time since the effective date assigned 
on March 31, 2009.  The record is absent of symptoms 
consisting of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships, so as to warrant a 70 
percent disability rating.  

In this regard, the Board acknowledges that the objective 
evidence of record demonstrates that from March 31, 2009, the 
Veteran's adjustment disorder with mixed anxiety and 
depressed mood was productive of:  anxiety; irritability; 
depression; inner psychic agitation and rage; concentration 
problems; appearance older than his stated age; orientation 
to person, place and time; a pressured rate and flow of 
speech; racing thoughts of anger for the past 10 years; 
reported multiple mood states; nightmares; memory function 
within normal limits; affect of an individual who uses 
multiple coping mechanisms to deal with the intense anxiety, 
inner psychic agitation and rage he experienced; emotional 
flooding; tense and restless motor activity; fair judgment; 
no thought disorders; no delusions; no disorganized thinking; 
no hallucinations; and no suicidal ideation or homicidal 
ideation.  In addition, sleep disturbance was noted as a 
major component of his symptoms.  The March 2009 VA examiner 
also concluded that the Veteran's symptoms were in the 
moderate to severe range but not in the severe range.  As 
such, the Board finds that the criteria considered under the 
50 percent disability rating is demonstrated by the objective 
evidence of record for the period from March 31, 2009 and the 
Veteran's symptoms during that period are more appropriately 
considered and provided for in the criteria for a 50 percent 
disability rating.  Thus, with resolution of all reasonable 
doubt in the Veteran's favor, the Board finds that the 
Veteran's adjustment disorder with mixed anxiety and 
depressed mood more nearly approximates the 50 percent 
disability rating assigned for the period from March 31, 
2009.

In addition, the Veteran's GAF score from to March 31, 2009 
was 50, thereby indicating moderate to serious symptoms.  As 
noted above, evaluations are not assigned based solely upon 
GAF scores, and the symptomatology described in the record 
fails to more nearly approximate the criteria for a 50 
percent rating at any point during the course of the appeal.  
Moreover, the March 2009 VA examiner also concluded that the 
Veteran's symptoms were in the moderate to severe range but 
not in the severe range.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 50 percent at any time 
from March 31, 2009.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is to say, the Veteran's disability has been no 
more than 50 percent disabling since that date, so his rating 
cannot be "staged" because the 50 percent rating represent 
his greatest level of functional impairment attributable to 
this condition since that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 50 
percent for adjustment disorder with mixed anxiety and 
depressed mood is not warranted at any time from March 31, 
2009.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's adjustment disorder with mixed anxiety 
and depressed mood presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the Veteran's 
adjustment disorder with mixed anxiety and depressed mood.  
The February 2004 VA examiner found that over the past five 
years the Veteran's back pain progressed to the point where 
he was not longer able to sustain his job, no longer able to 
pursue his usual interests and found himself irritable and 
intense in interpersonal situations.  The November 2005 VA 
examiner concluded that the Veteran's psychiatric symptoms 
had none or minimal negative impact on his ability to obtain 
and maintain physical and sedentary employment and cause 
minimal interference with his social functioning.  Finally, 
the March 2009 VA examiner found that the Veteran was 
unemployable because of his inability to function due to his 
physical pain.  As a result, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A disability rating in excess of 30 percent prior to March 
31, 2009, for adjustment disorder with mixed anxiety and 
depressed mood, is denied.

A disability rating in excess of 50 percent from March 31, 
2009, for adjustment disorder with mixed anxiety and 
depressed mood, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


